Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s Application filed on 06/03/2019 has been reviewed.
Claims 1-20 have been examined.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6, 9-11 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20180329113 to Walters et al. (hereinafter “Walters”), U.S. Patent Application Publication No. 20080262810 to Moran et al. (hereinafter “Moran”), and further in view of publication “Mastering the game of Go with deep neural networks and tree search”, by Silver et al. (hereinafter “Silver”), published January 2016, and provided by Applicant’s IDS filed 06/03/2019.
As to claim 1, Walters teaches a method comprising (computer implemented method in a system comprising processor and non-transitory computer readable medium, par. 0017-0020): 
representing oilfield operational plan information (Fig. 1, par. 0035, 0046, drilling operation) as pixels wherein the pixels comprise pixels that correspond to a plurality of different state variables associated with oilfield operations (par. 0042, 0045, 0046, pixels corresponds to state variables such as datapoints, vector comprising location, magnitude, direction, length, associated with oilfield operations such as drilling operation); 
training a deep neural network based at least in part on the pixels to generate a trained deep neural network (par. 0070, 0071, using artificial neural network for training, i.e. “In the embodiment shown, the design tool 702 may include or result from one or more machine learning algorithms. Example machine learning algorithms include, but are not limited to, decision trees, artificial neural networks, support vector machines, and Bayesian networks. In certain embodiments, the machine learning algorithm may receive both actual measurements, modeled and design parameters, and simulation results and measured post treatment performance from the repository 710, which may but are not required to be stored in the repository 710 in a point and vector format.”); 
implementing the trained 
outputting the oilfield operational plan as a digital plan (Fig. 1, par. 0035, 0059, 0060-0064, oilfield operational plan with control actions to equipment such as fracture design model 604, including: “Perforations can be formed in the casing to allow fracturing fluids and/or other materials to flow into the subterranean formation. In cased wells, perforations can be formed using shape charges, a perforating gun, hydro jetting and/or other tools.” It is further noted that the plan operation is for operations of drilling system 80).
Waters does not explicitly teach a digital plan that specifies at least one control action for oilfield equipment as claimed.
Moran teaches a digital plan that specifies at least one control action for oilfield equipment (Fig. 9A-9C, par. 0113-0116, control action for oilfield equipment, i.e. “Once the dynamic response of the drilling toot assembly to an incremental rotation is obtained from the response force update loop 285, the bottomhole surface geometry is then permanently updated (at 286) to reflect the removal of formation corresponding to the solution. At this point, output information desired from the incremental simulation step can be provided as output or stored. For example, the new position of the drilling tool assembly, the dynamic WOB, cone forces, cutting element forces, impact forces, friction forces, may be provided as output information or stored”.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Moran with the teaching of Walters because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Moran would allow Walters to facilitate “a drill assembly optimization system to control guide adjustments to the drilling assembly throughout the drilling process” (Moran, par. 0024-0027.)
However, combination of Walters and Moran does not explicitly teach deep neural network as claimed.
Silver teaches deep neural network (Silver, Abstract, Supervised learning of policy networks Section, Reinforcement leaning of policy network Section.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of combination of Walters and Moran with the teaching of Silver because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Silver would allow combination of Walters and Moran to optimize final outcome while providing “fast, efficient learning updates with immediate feedback and high-quality gradients” (Silver, page 1, right column, 2nd and 3rd paragraphs).
As to claim 2, the rejection of claim 1 is hereby incorporated by reference, the combination of Walters, Moran and Silver teaches the method of claim 1 wherein the deep neural network comprises a policy network portion and a value network portion (Silver, Abstract, Supervised learning of policy networks Section, Reinforcement leaning of policy network Section, Fig. 1, deep neural network with SL, RL policy networks and value networks).
As to claim 3, the rejection of claim 1 is hereby incorporated by reference, the combination of Walters, Moran and Silver teaches the method of claim 1, wherein the oilfield operational plan comprises a well plan (Fig. 1, par. 0016, 0021, 0022, 0059-0061).
As to claim 4, the rejection of claim 1 is hereby incorporated by reference, the combination of Walters, Moran  and Silver teaches the method of claim 1, wherein the oilfield operational plan information comprises equipment information (Moran, Fig. 9A, par. 0085-0191).
As to claim 5, the rejection of claim 1 is hereby incorporated by reference, the combination of Walters, Moran and Silver teaches the method of claim 1 wherein the oilfield operational plan information comprises well trajectory information (Moran, par. 0053, 0090, 0095-0097, wellbore trajectory).
As to claim 6, the rejection of claim 1 is hereby incorporated by reference, the combination of Walters, Moran and Silver teaches the method of claim 1 wherein the pixels comprise a two-dimensional array of values (Fig. 4, par. 0057, x, y, and/or z coordinates of the primary keys with a range of x, y, and/or z coordinates).
As to claim 9, the rejection of claim 1 is hereby incorporated by reference, the combination of Walters, Moran  and Silver teaches the method of claim 1 wherein the oilfield operational plan comprises time as a dimension (par. 0032, time dimension).
As to claim 10, the rejection of claim 1 is hereby incorporated by reference, the combination of Walters, Moran and Silver teaches the method of claim 1 wherein the pixels comprise pixels of a two-dimensional image (Fig. 5, par. 0058, pixels on two dimensional image/picture such as area of interest 505).
As to claim 11, the rejection of claim 10 is hereby incorporated by reference, the combination of Walters, Moran and Silver teaches the method of claim 10 wherein pixels along one dimension in the image represent a state (par. 0032, a state of one dimension such as time state on time dimension, i.e. “in addition to spatial coordinates, time coordinates can be entered in the point and vector model to understand how the property being measured changed over time. This is useful in identifying the effect of measuring flow rate by measuring production over time, temperature of a well bore over time, adding a whole another dimension to the data set”).
As to claim 14, the rejection of claim 1 is hereby incorporated by reference, the combination of Walters and Silver teaches the method of claim 1 wherein implementing the trained deep neural network (Silver, Abstract, Supervised learning of policy networks Section, Reinforcement leaning of policy network Section.) comprises accessing the trained deep neural network as a heuristic tool that facilitates search of a planner during generation of the oilfield operational plan by the planner (par. 0070-0071, automate oilfield plan design process using artificial neural network as one of step providing to planner).
As to claim 15, the rejection of claim 1 is hereby incorporated by reference, the combination of Walters, Moran and Silver teaches the method of claim 1 comprising receiving the digital plan by a computational framework (par. 0070-0071, automate oilfield plan design process using artificial neural network as an example of computational framework).
As to claim 16, the rejection of claim 15 is hereby incorporated by reference, the combination of Walters, Moran and Silver teaches the method of claim 15 comprising, based at least in part on the digital plan and via the computational framework, rendering a graphical user interface to a display wherein the graphical user interface specifies at least one control action for oilfield equipment (Moran, par. 0061, 0116, 0121, displaying via visual interface for control actions, i.e. “the visual representation may include graphs of parameters provided as input and/or calculated during the simulation…One example of output information converted to a visual representation is illustrated in FIG. 9E, wherein the rotation of the drilling tool assembly and corresponding drilling of the formation is graphically illustrated as a visual display of drilling and desired parameters calculated during drilling can be numerically displayed”).
Regarding claims 17, 18, is essentially the same as claim 1, 11, respectively, except that it sets forth the claimed invention as a system rather than a method and rejected for the same reasons as applied hereinabove. 
Regarding claim 19, 20, is essentially the same as claim 1, 11, respectively, except that it sets forth the claimed invention as computer-readable storage media rather than a method and rejected for the same reasons as applied hereinabove. 
Claim(s) 7, 8, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Walters, Moran, Silver and further in view of U.S. Patent Application Publication No. 20180121762 to Han et al. (hereinafter “Han”).
As to claim 7, the rejection of claim 1 is hereby incorporated by reference, the combination of Walters, Moran and Silver teaches the method of claim 1. The combination of Walters, Moran and Silver does not explicitly teach wherein the deep neural network comprises an image analysis deep neural network as claimed.
Han teaches wherein the deep neural network comprises an image analysis deep neural network (par. 0019-0021, automated image segmentation and neural network processing of the images to detect and identify objects within the image.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Han with the teaching of combination of Walters, Moran and Silver because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Han would allow combination of Walters, Moran and Silver “to improve generation of object models and recognition of interpreted or inferred aspects or contexts relating to an object which are not characteristics identified directly on the object” (Han, par.0003, 0018.)
As to claim 8, the rejection of claim 1 is hereby incorporated by reference, the combination of Walters, Moran and Silver teaches the method of claim 1. The combination of  Walters, Moran and Silver does not explicitly teach wherein the deep neural network comprises an image analysis convolution neural network as claimed.
Han teaches wherein the deep neural network comprises an image analysis convolution neural network (par. 0019-0021, “…automated image segmentation and neural network processing of the images to detect and identify objects within the image…the object detection system uses design principles of limiting fields of view and strides of a deep neural network or convolutional neural network…”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Han with the teaching of combination of Walters, Moran and Silver because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Han would allow combination of Walters, Moran and Silver “to improve generation of object models and recognition of interpreted or inferred aspects or contexts relating to an object which are not characteristics identified directly on the object” (Han, par.0003, 0018.)
As to claim 12, the rejection of claim 11 is hereby incorporated by reference, the combination of Walters, Moran and Silver teaches the method of claim 11. The combination of Walters, Moran and Silver does not explicitly teaches wherein each of the pixels along the one dimension in the image is coded according to a grayscale scheme as claimed.
Han teaches wherein each of the pixels along the one dimension in the image is coded according to a grayscale scheme (par. 0049, 0073, parameters including grayscale values within the image for modeling and analysis.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Han with the teaching of combination of Walters, Moran and Silver because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Han would allow combination of Walters, Moran and Silver “to improve generation of object models and recognition of interpreted or inferred aspects or contexts relating to an object which are not characteristics identified directly on the object” (Han, par.0003, 0018.)
As to claim 13, the rejection of claim 11 is hereby incorporated by reference, the combination of Walters, Moran and Silver teaches the method of claim 11. The combination of Walters, Moran and Silver does not explicitly teaches wherein each of the pixels along the one dimension in the image is coded according to a color scheme as claimed.
Han teaches wherein each of the pixels along the one dimension in the image is coded according to a color scheme (par. 0073, parameters including color values within the image for modeling and analysis.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Han with the teaching of combination of Walters, Moran and Silver because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Han would allow combination of Walters, Moran and Silver “to improve generation of object models and recognition of interpreted or inferred aspects or contexts relating to an object which are not characteristics identified directly on the object” (Han, par.0003, 0018.)
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANHTAI V TRAN whose telephone number is (571)270-5129.  The examiner can normally be reached on Monday through Thursday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168